Citation Nr: 9910311	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  94-44 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the 
shoulders and arms, claimed as the result of an automobile 
accident in 1981.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and T.T.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to April 
1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1991 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

The Board notes that the veteran established entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities by means of an October 1998 rating decision.  
That rating decision established an effective date for the 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities of July 7, 1998.  The veteran, in a December 
1998 statement in support of claim, has expressed 
disagreement with that effective date.  However, a statement 
of the case has not been issued regarding that issue, and the 
veteran has not perfected an appeal on that issue.  
Therefore, that issue is not before the Board and is referred 
to the RO for the appropriate action.


REMAND

The Board notes that the veteran has submitted a VA Form 23-
22, Appointment of Service Organization as Claimant's 
Representative, which lists his representative as "The 
American Legion, c/o NC Division of Veterans Affairs, 
District Office No. 13, Fayetteville, NC," in Box 3.  
Pursuant to 38 U.S.C.A. § 7105(b)(2) (West 1991) and 
38 C.F.R. § 14.631(c)(1) (1997), not more than one recognized 
organization, attorney, or agent will be recognized at any 
one time in the prosecution of a claim.  Therefore, the Board 
unfortunately finds that a remand is necessary in order to 
clarify the veteran's desired representative.  The Board 
notes that such remand has also been requested by the 
American Legion in order to clarify the veteran's 
representation.

Accordingly, this case is REMANDED for the following 
development:

The RO should contact the veteran in 
order to determine whether he desires to 
be represented by The American Legion, by 
the North Carolina Division of Veterans 
Affairs, by another accredited 
organization, by a private attorney or 
agent, or to forgo representation.  The 
RO should request that the veteran 
complete and submit a VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative, with one representative 
listed in Box 3, if appropriate.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to clarify the veteran's desire 
for representation.  No inference should be drawn regarding 
the final disposition of this claim.  The veteran is hereby 
informed that failure to cooperate with any requested 
development may have an adverse effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

